EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 7/2/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A cathode comprising: 
an electrode substrate;
a porphyrin precursor attached to the substrate, wherein the porphyrin precursor is hematin
a mixture including an enzyme, wherein the mixture is linked through the porphyrin precursor to the substrate such that the porphyrin precursor is between the substrate and the mixture, wherein the enzyme reduces oxygen.

Claim 6 is cancelled.

Claim 7 is amended to depend on claim 2.

Claims 1 and 23 are allowable. The restriction requirement between species and product and process of making the product, as set forth in the Office action mailed on The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/31/20 is withdrawn.  Claims 15-22 and 24-26, directed to species and process no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: at least claims 1-9 are filed on 6/28/21 are rejected as presented on 11/17/20. Babanova ‘784 and Gellett ‘351 combine to teach a mixture of hematin, PBSE, DMY-Carb, Box, and MWCNT. This mixture is considered by the Office sufficient to teach that the materials are all linked together and all linked to the substrate. Further, a newly found reference—Worden ‘248—anticipates at least claim 1 by comprising a substrate with an enzyme and glycine—a porophyrin precursor—as disclosed paragraph 48 of Worden ‘248. The amendment above obviates both rejections. First, by stating that “the porphyrin precursor is hematin,” the Worden ‘248 reference no longer applies. Second, 
Claim 23 is allowable for different reasons as given on 11/17/20. There is no teaching in the prior art of record to include a cathode as claimed with substrate, porphyrin precursor, and enzyme in the manner recited in combination with an anode that has a region for gold and a region another enzyme composition. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725